UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 Form 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2008 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-33498 BIONOVO, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 20-5526892 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 5858 Horton Street, Suite 375, Emeryville, California 94608 (510) 601-2000 (Address of Principal Executive Offices, Including Zip Code and Telephone Number, Including Area Code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Check One. Large Accelerated Filero Accelerated Filer þ Non- Accelerated Filero Smaller Reporting Companyo (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes  No þ The number of outstanding shares of the registrant’s Common Stock, $0.0001 par value, was 76,363,101 as of October 31, 2008 Page TABLE OF CONTENTS PART I: FINANCIAL INFORMATION 3 Item 1. Financial Statements(Unaudited) 3 Condensed Balance Sheets at September30, 2008 and December 31, 2007 3 Condensed Statements of Operations for the three and ninemonths ended September30, 2008 and 2007 4 Condensed Statements of Cash Flows for the ninemonths ended September30, 2008 and 2007and for the period from February 1, 2002 (date of inception) to September30, 2008. 5 Notes to Condensed Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosure About Market Risk 22 Item 4. Controls and Procedures 22 PART II: OTHER INFORMATION 24 Item 1. Legal Proceedings 24 Item 1A. Risk Factors 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 3. Defaults Upon Senior Securities 24 Item 4. Submission of Matters to a Vote of SecurityHolders 24 Item 5. Other Information 24 Item 6. Exhibits 24 SIGNATURES 25 EXHIBIT 3.1 EXHIBIT 31.1 EXHIBIT 31.2 EXHIBIT 32.1 2 Table of Contents PART I: FINANCIAL INFORMATION Item 1. Financial Statements Bionovo, Inc (A Development Stage Company) Condensed Balance Sheets September 30, December 31, 2008 2007 (Unaudited) (Note 1) ASSETS Current assets: Cash and cash equivalents $ 6,664,427 $ 28,472,485 Short-term investments 10,645,621 4,823,938 Receivables 262,233 285,899 Prepaid expenses and other current assets 1,159,263 405,381 Total current assets 18,731,544 33,987,703 Property and equipment, net 6,777,308 3,900,248 Other assets and patent pending, net 1,027,306 277,220 Total assets $ 26,536,158 $ 38,165,171 LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities: Accounts payable $ 881,452 $ 299,677 Accrued clinical and costs of other studies 102,814 298,559 Accrued compensation and benefits 870,435 462,485 Current portion of lease obligation 793,242 706,710 Other current liabilities 467,088 949,200 Total current liabilities 3,115,031 2,716,631 Non-current portion of lease obligation 693,519 526,346 Commitments and contingencies Shareholders’ equity: Preferred stock, $0.0001 par value; 10,000,000 shares authorized; none issued and outstanding — — Common stock, $0.0001 par value, 190,000,000 shares authorized; 76,363,101 and 76,343,101 shares issued and outstanding as of September 30, 2008 and December 31, 2007, respectively 7,636 7,634 Additional paid-in capital 58,737,205 57,660,045 Accumulated other comprehensive income (53,450 ) 4,480 Accumulated deficit (35,963,783 ) (22,749,965 ) Total shareholders’ equity 22,727,608 34,922,194 Total liabilities and shareholders’ equity $ 26,536,158 $ 38,165,171 See accompanying notes 3 Table of Contents Bionovo, Inc (A Development Stage Company) Condensed Statements of Operations (Unaudited) Accumulated from February 1, 2002 Three months ended Nine months ended (Date of Inception) to September 30, September 30, September 30, 2008 2007 2008 2007 2008 Revenues $ — $ 243,375 $ — $ 250,875 $ 659,490 Operating expenses: Research and development 3,941,303 2,444,674 8,881,340 7,212,445 24,673,545 General and administrative 1,222,319 1,129,402 4,852,648 2,689,246 12,304,415 Merger cost — 1,964,065 Total operating expenses 5,163,622 3,574,076 13,733,988 9,901,691 38,942,025 Loss from operations (5,163,622 ) (3,330,701 ) (13,733,988 ) (9,650,816 ) (38,282,535 ) Change in fair value of warrant liability — 831,288 Interest income 142,815 170,272 638,562 517,958 1,706,979 Interest expense (36,286 ) (42,370 ) (98,198 ) (68,898 ) (335,216 ) Other income (expense) (1,322 ) (5,241 ) (16,938 ) (5,241 ) 127,959 Loss before income tax (5,058,415 ) (3,208,040 ) (13,210,562 ) (9,206,997 ) (35,951,525 ) Income tax provision — — (3,256 ) (2,400 ) (12,258 ) Net loss $ (5,058,415 ) $ (3,208,040 ) $ (13,213,818 ) $ (9,209,397 ) $ (35,963,783 ) Basic and diluted net loss per common share $ (0.07 ) $ (0.05 ) $ (0.17 ) $ (0.15 ) $ (0.88 ) Shares used in computing basic and diluted net loss per common share 76,363,100 65,571,108 76,350,180 63,368,561 40,805,306 See accompanying notes 4 Table of Contents Bionovo, Inc (A Development Stage Company) Condensed Statements of Cash Flows (Unaudited) Accumulated from February1,2002 Nine Months ended (Date of inception)to September 30, September30, 2008 2007 2008 Cash flows from operating activities: Net loss $ (13,213,818 ) $ (9,209,397 ) $ (35,963,783 ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization 773,874 482,166 1,800,220 Amortization and accretion of investments 47,724 — 42,488 Non-cash compensation for warrants issued — — 1,964,065 Stock based compensation expense 1,059,163 837,018 2,969,048 Amortization of note discount — — 139,084 Amortization of deferred stock compensation — — 16,472 Change in fair value of warrant liability — — (831,288 ) Changes in operating assets and liabilities: Receivables 23,666 — (260,436 ) Prepaid and other current assets (753,882 ) (358,898 ) (1,154,314 ) Other assets (472,720 ) — (472,720 ) Accounts payable and accrued expenses 989,725 405,680 1,853,812 Accrued clinical trial costs (195,745 ) — 102,813 Deferred revenue — (11,250 ) — Other accrued liabilities (416,492 ) 24,900 413,616 Net cash used in operating activities $ (12,158,505 ) $ (7,829,781 ) $ (29,380,923 ) Cash flows from investing activities: Capital expenditures (2,758,184 ) (1,137,146 ) (5,591,522 ) Acquisition of intangible assets (299,844 ) (118,718 ) (587,807 ) Advance to officers — — (1,796 ) Purchases of available-for-sale investments (15,989,408 ) (485,000 ) (27,540,446 ) Proceeds from sales and maturities of investments 10,062,070 775,044 16,801,145 Net cash used in investing activities $ (8,985,366 ) $ (965,820 ) $ (16,920,426 ) Cash flows from financing activities: Proceeds from issuance of common stock and warrants, net — 14,504,529 49,733,909 Payments under capital lease obligation (682,187 ) (310,115 ) (1,511,030 ) Proceeds from exercise of warrants and options 18,000 4,581,629 4,880,298 Proceeds from convertible notes payable — — (50,000 ) Payments for financing costs for convertible notes — — (87,401 ) Net cash provided by (used in) financing activities $ (664,187 ) $ 18,776,043 $ 52,965,776 Net increase (decrease) in cash and cash equivalents (21,808,058 ) 9,980,442 6,664,427 Cash and cash equivalents at beginning of period 28,472,485 2,571,439 — Cash and cash equivalents at end of period $ 6,664,427 $ 12,551,881 $ 6,664,427 Supplemental disclosure of cash flow information: Interest paid $ 98,198 $ 68,898 $ 324,751 Income taxes paid $ 750 $ — $ 8,952 Supplemental disclosure of non-cash investing and financing Non-cash warrant expense for warrants issued $ — $ — $ 1,964,065 Adjustment in warranty liability — — 7,030,026 Conversion of notes payable to common stock — — 450,000 Assets acquired under capital lease 870,270 1,211,148 3,031,032 Stock based compensation 1,059,163 837,018 2,774,048 Issuance of common stock for services — — 165,000 Conversion of accrued interest payable — — 11,697 Issuance of common stock with reverse merger $ — $ — $ 4,000 See accompanying notes 5 Table of Contents Bionovo, Inc (A Development Stage Company) Notes to Consolidated Financial Statements 1. Business Bionovo, Inc. (“Bionovo” or the “Company”) is a clinical stage drug discovery and development company focusing on cancer and women’s health. Currently, the Company is conducting research and development activity which integrates scientific research with natural substances derived from botanical sources which have novel mechanisms of action. The Company is developing drugs to treat breast and other cancers, and for menopausal symptoms. Based on the results of our clinical trials and preclinical studies to date, we believe that we have discovered new classes of drug candidates with the potential to be leaders in their markets. Bionovo, Inc. was incorporated in Nevada on January 29, 1998 under the name Lighten Up
